COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

ALEJANDRO CUEVAS,                                §
                                                                   No. 08-15-00198-CR
                     Appellant                   §
                                                                     Appeal from the
                                                 §
v.                                                                  83rd District Court
                                                 §
THE STATE OF TEXAS,                                               of Pecos County, Texas
                                                 §
                     Appellee.                                     (TC# P-3113-83-CR)
                                                 §


                                       JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore

dismiss the appeal. We further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 2ND DAY OF SEPTEMBER, 2015.


                                             STEVEN L. HUGHES, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.